                  Case 19-11574-LSS    Doc 31-2     Filed 08/16/19    Page 1 of 2



                                           Exhibit 1

                              List of Potential Parties in Interest

Debtor                                              Merrick Bank
                                                    Nelson, Dave
Donald M. Allan                                     Northern Insurance Co. of New York
                                                    Patel, Pragnesh
Insiders                                            REICO
                                                    Retail Capital Partners, LLC
Allan Jr., Donald M.                                Rizzi, Francesco
Allan, Lori                                         Rizzi, Rita
Allan, Tiara                                        Security Instrument
Beaches Seafood Market & Restaurant, LLC            State of Delaware
Shea, Rachele                                       Synchrony Bank
Willow Creek Homes, LLC                             United States of America, Internal Revenue
                                                        Service
Debtor’s Other Professionals                        Verna, Fritz
                                                    Wyoming Millwork Co.
PKS & Company, P.A.
                                                    Insurer(s)
Creditors and Other Parties in Interest
                                                    Selective Insurance Co. of South Carolina
18226 Coastal Revex, LLC
American Express Company                            Employer
AT&T
BBR Investments LLC                                 NVR Inc. d/b/a Ryan Homes
Bierman Family LLC
Capital One                                         US Trustee, Judges, and court contacts
Santander Consumer USA Inc. d/b/a                       for the District of Delaware
    Chrysler Capital                                    (and key staff members)
Cindy’s Glass Tinting                               Attrix, Lauren
Citibank, N.A.                                      Buchbinder, David
Citizens Bank, N.A.                                 Carey, Kevin J.
Comenity/Boscov’s                                   Casey, Linda
Credit One Bank                                     Dice, Holly
First Premier Bank                                  Dorsey, John T.
George Sherman Corporation                          Dortch, Shakima L.
Gladwin, B. William                                 Fox, Timothy J., Jr.
Hackendorn, Edward                                  Giordano, Diane
Hackendorn, Electrica                               Green, Christine
Jennings, Bonnie                                    Gross, Kevin
Lavelle, James                                      Hackman, Benjamin
Lincoln Financial Group                             Heck, Jeffrey
Luxury Motors of Rehoboth Beach                     Kenny, Mark
Mercedes-Benz Financial Service USA LLC             Leamy, Jane M.



ME1 31096175v.1
                  Case 19-11574-LSS   Doc 31-2   Filed 08/16/19   Page 2 of 2



US Trustee, Judges, and court contacts for the District of Delaware
   (and key staff members) (cont’d)

McCollum, Hannah M.
O’Malley, James R.
Owens, Karen B.
Panacio, Michael
Richenderfer, Linda
Sarkessian, Juliet
Schepacarter, Richard
Serrano, Edith A.
Shannon, Brendan L.
Silverstein, Laurie Selber
Sontchi, Christopher S.
Starr, Karen
Tinker, T. Patrick




ME1 31096175v.1
